MacIntyre, J.,
dissenting. There being evidence in this ease warranting the jury in concluding that in attempting to make an illegal arrest of Alton MeCorkle, Edgar Hart and W. W. Strickland, police officers of the City of Statesboro and plaintiffs in error in this case, riding in an automobile driven by W. E. Floyd, pursued MeCorkle for some distance at night and fired pistol bullets, some of which struck the tail-light and two rear fenders of the automobile in which MeCorkle alone was fleeing; and Hart and Strickland having been convicted of shooting at another, and their defense having been that they did not shoot at MeCorkle, I think, under the authorities cited in the majority opinion, that the court committed reversible error in failing (without request) to instruct the jury on the law of simple assault, and to apprise them of the fact that they might convict the defendants of the lesser offense of assault; and the fact that the jury recommended that the defendants be punished as for a misdemeanor does not cure the error. Under the indictment and the evidence I am of the opinion that the offense of a simple assault was necessarily involved, and that the court should have instructed the jury as to the principles of law applicable to this offense. I am in accord with the rule laid down in Central Railroad v. Harris, 76 Ga. 501, *88511, “that, without any request of counsel or reminder of the court by counsel, the instructions of the court must substantially embrace the rule of law on the issues between the parties which the evidence makes. If that be done substantially, then there is a line of decisions. . . to the effect that if a charge be not full enough, or clear enough, or omits something that would put one side or the other more fairly before the jury than the charge given does, then the notice of the court must be called thereto, or the party complaining will not be heard here.” In short, if the defendant did not shoot at McCorkle, but only shot at the car for the purpose of disabling the tires, I think the jury would have been authorized to find a verdict of simple assault. See Edwards v. State, Holmes v. State, Copeland v. Dunehoo, supra.